OPINION OF THE COURT
L. B. VOCELLE, Circuit Judge.

FINAL JUDGMENT

Pursuant to the stipulation and agreement of the parties consent to the entry of this judgment,
IT IS ADJUDGED that:
1. The proper charge for copies of Plaintiff's hospital records is $1.00 per page.
2. The $10.00 charge for “research retrieval and filing fee per admission” is improper, however. That fee is not authorized by § 395.017, Fla. Stat. (Supp. 1988), or by § 2824, Fla. Stat. (1987).
3. The charges set forth in § 28.24, Fla. Stat (1987) control the patient record copy charges in § 395.017, Fla. Stat. (Supp. 1988) made by the Hospital or by any third party record copying service under contract with the Hospital.
*1594. Each party shall bear their own costs and attorney’s fees.
DONE and ORDERED in Chambers, Indian River County, Florida, this 30th day of November, 1989.